DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP H09-59080) in view of by Idris et al. (Green Chemistry, 2014).

forming a fertilizer by deconstruction of a protein source (e.g. wool) obtained from wool [Paragraph 0010], and
applying the fertilizer to plants or soil [Paragraph 0025].

The reference does not describe keratin obtained from wool through deconstruction of wool using a eutectic melt.

Idris et al. disclose a composition comprising keratin protein [Abstract] obtained from wool through deconstruction of wool using a eutectic melt [Page 2858; Section 2.2] comprising choline chloride and urea [Page 2860; Section 3.3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize keratin obtained from wool through deconstruction of wool using a eutectic melt in place of the hydrolysis deconstruction described by Gousterova because eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858].

In regard to claim 28, Mizuno et al. disclose a method of enhancing the growth of flowers as measured by biomass, foliage weight, total plant weight etc. (e.g. leaf size, number of leaves and number of flower buds) [Paragraph 0025].



	In regard to claims 31-32, although the Mizuno reference does not explicitly disclose multiple, separate applications of the fertilizer and/or soil improver comprising keratin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fertilizer composition several times in order to increase the beneficial effects of plant growth and soil conditioning throughout the plant growth period. 

In regard to claims 33-34, Mizuno et al. disclose application of the fertilizer/soil improver comprising keratin as a liquid [Claim 4] to a surface of soil, proximal to a location of the plant within that soil [Paragraph 0025].

Claims 27-28, 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gousterova et al. (Biotechnology & Biotechnological, 2003) in view of by Idris et al. (Green Chemistry, 2014).

In regard to claims 27-28, 35 and 37-38, Gousterova et al. disclose a method of enhancing the growth (e.g. height) of plants (e.g. rye grass) [Page 144] using a fertilizer comprising:
forming a fertilizer comprising keratin protein obtained from wool [Page 141, Column 2 – Page 142, Column 1], and
applying the fertilizer to soil supporting plants [Page 142, Column 1].



Idris et al. disclose a composition comprising keratin protein [Abstract] obtained from wool through deconstruction of wool using a eutectic melt [Page 2858; Section 2.2] comprising choline chloride and urea [Page 2860; Section 3.3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize keratin obtained from wool through deconstruction of wool using a eutectic melt in place of the hydrolysis deconstruction described by Gousterova because eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858].

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

Applicant argues the Gousterova and Mizuno references teach away from the claimed invention because they teach different methods to deconstruct wool compared to the present application. The references are not considered to teach away from the present invention. They disclose the use of keratin for enhancing the growth of plants and although do not explicitly disclose deconstruction of wool using a eutectic melt, the Idris reference describes this method and one of skill in the art would have been motivated to obtain keratin in this manner because of the high solubility of wool observed [Table 1] as well as the fact that eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858]. In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant argues (Pg. 4) that Idris teaches away from using deep eutectic solvents because “The dissolution in deep eutectic solvents is poor compared to the ionic liquids” [Idris, Page 2862; Section 4]. This argument is not persuasive. Idris also teaches the advantages to using a deep eutectic solvent with regard to cost and easy synthesis. The disclosure of desirable alternatives (e.g. ionic liquids) does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.

In response to applicant’s argument (Pg. 5) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues one of skill in the art would understand that the heating step (eutectic melt) will cause the conversion of urea to ammonia and the resultant ammonia gas will escape to the atmosphere. However, Idris teaches that eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 9, 2021